Name: Commission Regulation (EC) No 507/95 of 7 March 1995 imposing definitive quantitative limits on imports into the Community of certain textile products (categories 23 and 24) originating in the Republic of India and certain textile products (category 23) originating in the Republic of Indonesia
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 No L 51 /2 fENl Official Journal of the European Communities 8 . 3 . 95 COMMISSION REGULATION (EC) No 507/95 of 7 March 1995 imposing definitive quantitative limits on imports into the Community of certain textile products (categories 23 and 24) originating in the Republic of India and certain textile products (category 23) originating in the Republic of Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Regulation (EC) No 3289/94 (2), and in par ­ ticular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products of categories 23 and 24 originating in the Repu ­ blic of India (hereinafter referred to as 'India') and of cate ­ gory 23 originating in the Republic of Indonesia (here ­ inafter referred to as 'Indonesia') specified in the Annex hereto and have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with paragraph 3 of Article 10 of Regulation (EEC) No 3030/93, India and Indonesia have been notified on 28 October 1994 of requests for consul ­ tations concerning imports into the Community of textile products of the concerned categories ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within categories 23 and 24 originating in India and category 23 originating in Indonesia have been submitted to provi ­ sional quantitative limits for the period of 28 October 1994 to 28 January 1995 by Council Regulation (EC) No 2797/94 (3) ; Whereas, as a result of the consultations with India, it was agreed that India, as of 28 October 1994, shall limit its exports to the Community of the textile products in ques ­ tion for the years 1994 and 1995 and that the provisions of the Agreement on trade in textile products between the Community and India, which concern exports of products subject to the quantitative limits established in Annex II to the Agreement and in particular those relating to the double-checking system, would be applicable to those products ; Whereas, as a result of the consultations with Indonesia, it was agreed that Indonesia, as of 28 October 1994, shall limit its exports to the Community of the textile products in question for the years 1994 and 1995 and that the provisions of the Agreement on trade in textile products between the Community and Indonesia, which concern exports of products subject ot the quantitative limits esta ­ blished in Annex II to the Agreement and in particular those relating to the double-checking system, would be applicable to those products ; Whereas it is therefore appropriate to confirm that imports into the Community of products for which defi ­ nitive quantitative limits are introduced shall be and remain subject as of 28 October 1994 to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to those relating to the double-checking system described in Annex III thereto referred in paragraph 4 of Article 10 of Council Regulation (EEC) No 3030/93 ; Whereas the products falling within categories 23 and 24 exported from India on or after 28 October 1994 must be set off against the quantitative limit fixed for the period 28 October to 31 December 1994 and 1 January to 31 December 1995 ; Whereas the products falling within category 23 exported from Indonesia on or after 28 October 1994 must be set off against the quantitative limit fixed for the period 28 October to 31 December 1994 and 1 January to 31 December 1995 ; Whereas the quantitative limits for imports of products within categories 23 and 24 should not prevent the importation of products covered by them shipped from India before the entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regulation ; Whereas the quantitative limits for imports of products within category 23 should not prevent the importation of products covered by them shipped from Indonesia before the entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regulation ; (') OJ No L 275, 8 . 11 . 1993, p. 1 . (3) OJ No L 297, 18 . 11 . 1994, p. 3 . (2) OJ No L 349, 31 . 12. 1994, p. 85. 8 . 3 . 95 I EN No L 51 /3Official Journal of the European Communities deducted from the respective quantities laid down in the Annex hereto. All quantities of products falling within category 23 shipped to the Community from Indonesia on or after 28 October 1994 and released for free circulation shall be deducted from the respective quantities laid down in the Annex hereto. The limits laid down in the Annex shall not prevent the importation of products falling within categories 23 and 24 but shipped from India before the date of entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regulation . The limits laid down in the Annex shall not prevent the importation of products falling within category 23 but shipped from Indonesia before the date of entry into force of Regulation (EC) No 2797/94 or between 29 January 1995 and the date of entry into force of the present Regu ­ lation . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the categories of products origin ­ ating in India (categories 23 and 24) and Indonesia (cate ­ gory 23) and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex for the periods of 28 October to 31 December 1994 and of 1 January to 31 December 1995. Article 2 Imports of the products referred to in Article 1 and shipped from India and Indonesia on or after 28 October 1994 are subject to the provisions of Regulation (EEC) No 3030/93, which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to the double-checking system described in Annex III to the said Regulation . All quantities of products falling within categories 23 and 24 shipped to the Community from India on or after 28 October 1994 and released for free circulation shall be Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1995. For the Commission Leon BRITTAN Vice-President No L 51 /4 EN Official Journal of the European Communities 8 . 3 . 95 ANNEX Category CN code Description Third country Unit Quantitative limits from 28 October to 31 December 1994 Quantitative limits (EU 12) from 1 January to 31 December 1995 23 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 Yarn of staple waste artificial fibres , not put up for retail sale India Indonesia tonnes 1 995 2315 13 780 13 780 24 6107 21 00 6107 22 00 6107 29 00 610791 10 6107 91 90 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles , knitted or crocheted Women's or girls' night ­ dresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, knitted or crocheted India 1 000 pieces 7 058 48 760